Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-17-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 7-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kioke et al 2006/0006154 in view of Anderson et al 2010/0324470  
 Kioke discloses a plasma torch with a copper conformal file-paragraph 5, which is molded onto a consumable torch part, electrode, with a controller in communication with the consumable part-see paragraph 78. The controller calculates the consumable life of the part-paragraph 55, using volt meter 7 to detect the wear of the component, the controller calculating  a first set of consumable data, and the part consumption see paragraph 55 and figure 2. Also see claim 5. During start-up of the torch the conformal film 3, 4 is used to calculate a second set of and associate a second set of data for performance, to determine presence of and consumption data with the controller. See paragraph 75, noting an alarm is sent out for the consumption data.
 Note that opening of the circuit as set forth in the independent claims is not set forth as is set forth in the independent claims 1 and 18.
Anderson et al discloses this feature as conventional. See paragraph s 0016-0017 and claim 1 that define the opening of the power circuit when the consumption of the electrode file reaches a predetermined threshold. In view of this disclosure it would have been obvious to modify the Kioke system to not only alarm the user but to actually disable the power supply to the unit, for the attendant advantage of enabling processing of the torch if the electrode consumption is beyond a threshold. 
Relative to claims 2-4 use of the system defines the nozzle or electrode as consumable parts and disabling power as set forth in Koike  in view of Anderson et al as modified. 
Relative to claim 7 use of the copper layer as the conformal layer is considered a semi-conducting layer. 
Relative to claim 8 the nozzle is considered an electrode tip as is the cathode tip, the cathode. 
As per claim 9 the conformal layer is considered layered over the entire tip or nozzle electrode. 

Relative to claim 18 the above claim and reference interpretations relative to independent claim 1 define the limitations of claim 18 as obvious. 
Relative to claim 19 the use of sacrificial films is set forth above and it is considered obvious and routine in the plasma torch art to duplicate the covering of other torch parts, such as the nozzle, electrode, shield and other torch components subject to wear to prevent maximum erosion of these parts as the advantage attained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffa et al, Larsson et al and Gullota are cited for disclosing plasma torch components with component identifications schemes, of interest to the instant disclosure.






                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp




/MARK H PASCHALL/Primary Examiner, Art Unit 3761